IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


COLIN KENNEDY,

             Appellant,

 v.                                                           Case No. 5D15-4341

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 22, 2016

Appeal from the Circuit Court
for Seminole County,
Marlene M. Alva, Judge.

James S. Purdy, Public Defender, and
Jacqueline Rae Luker and Nancy Ryan,
Assistant Public Defenders, Daytona
Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Nora Hutchinson Hall,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Colin Kennedy appeals the trial court's revocation of his probation for failure to

complete a mandatory DUI course. At the time of his July 31, 2015 arrest, Kennedy had

already paid the $500 enrollment fee for the course, had attended two of the three

required classes, and had twenty-seven days remaining to complete the course before
the August 27, 2015 deadline. The State properly concedes error. See Bernier v. State,

951 So. 2d 21, 22 (Fla. 2d DCA 2007) (holding that the trial court erred by finding a

violation of probation when the defendant had time remaining to successfully complete a

mandatory course). Accordingly, we reverse and remand with instructions to reinstate

Kennedy's probation for twenty-seven days to complete the DUI course.

      REVERSED and REMANDED with Instructions.


LAWSON, C.J., TORPY and WALLIS, JJ., concur.




                                          2